February 4, 1993      [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                        

No. 92-2095

                        VITO MALDERO,

                    Plaintiff, Appellant,

                              v.

           SECRETARY OF HEALTH AND HUMAN SERVICES,

                     Defendant, Appellee.

                                        

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. William G. Young, U.S. District Judge]
                                                    

                                        

                            Before

                    Selya, Cyr and Boudin,
                       Circuit Judges.
                                     

                                        

   Vito Maldero on brief pro se.
               
   A.  John  Pappalardo,  United  States  Attorney,  William L.
                                                               
Parker, Special  Assistant United States Attorney,  and Jessie M.
                                                               
Klyce, Assistant Regional Counsel, Region I, Department of Health
   
and Human Services, on brief for appellee.

                                        

                                        

          Per  Curiam.     We agree  with  the June  30, 1992
                     

district  court  opinion  and  affirm  for substantially  the

reasons stated therein.

          We reject claimant's argument  that the ALJ did not

sufficiently develop the record because  he did not obtain VA

and other  records claimant has  now presented for  the first

time on appeal.   The ALJ  had sufficient records,  including

reports from  treating and consulting physicians,  to make an

informed  decision and  inadequate reason  to believe  the VA

records would  add significantly to  the information  already

presented.    We  have  reviewed  the  records  claimant  has

presented  for the  first time  on appeal  and conclude  they

would  not likely  have made a  difference.  A  remand is not

warranted.  Evangelista v. Secretary,  826 F.2d 136 (1st Cir.
                                    

1987).

          Affirmed.